Citation Nr: 0925125	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-02 102	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the Veteran's case 
was subsequently transferred to the San Diego, California RO.

The Board notes that the appellant requested a travel Board 
hearing in connection with the current claim.  The Veteran's 
representative, on behalf of the Veteran, subsequently 
withdrew the Veteran's request for a travel Board hearing in 
May 2009.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral hearing 
loss.

2.  There is no competent medical evidence showing a 
diagnosis of hearing loss until decades after active service.

3.  There is no competent medical evidence linking any 
current hearing loss to active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current bilateral hearing loss is due to his exposure to loud 
noise in service.  The Veteran states that he was exposed to 
loud noise on the flight line and on the gunnery range as a 
weapons mechanic while serving in the United States Air 
Force.  The Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for any hearing loss.  
Upon examination at separation from service in September 
1957, no hearing loss was noted.

The Veteran's service records reveal that the Veteran was a 
weapons mechanic in service.  Subsequent to service the 
Veteran was employed as a forklift operator and in a Coca 
Cola warehouse.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for hearing loss until 
April 2005.  The Veteran's post-service treatment records do 
not reveal any indication that the Veteran's bilateral 
hearing loss is due to or related to the Veteran's active 
service.

In April 2005 the Veteran underwent a private audiological 
examination.  The private audiologist diagnosed the Veteran 
with hearing within normal limits at 250 Hz sloping to a 
severe sensorineural hearing loss bilaterally.  The Veteran 
reported that he had a history of loud noise exposure; 
however, the audiologist did not render an opinion regarding 
the etiology of the Veteran's hearing loss.  The Board finds 
that it may not use the results from these tests when 
evaluating the Veteran's current level of auditory impairment 
because the graphs were not accompanied by numerical results.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Furthermore, while speech 
recognition results were provided, it is unclear whether the 
results comply with 38 C.F.R. § 4.85(a) and, therefore, 
cannot be considered.

In December 2008, the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that his 
hearing loss had been gradual and that he first noticed it 20 
years prior to the examination.  He indicated that he had 
difficulty hearing conversations especially when there was 
excessive background noise and needs to have others repeat 
what has been said.  He reported that he was exposed to loud 
noise at his job at a Coca Cola warehouse.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
75
LEFT
30
40
45
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the Veteran with moderately severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  The examiner 
rendered the opinion that the Veteran's bilateral hearing 
loss was less likely than not due to or related to any 
exposure to loud noise in service.  The examiner stated that 
the Veteran's hearing was noted to be normal upon separation 
from service; the Veteran was unaware of any hearing loss 
until 20 years prior to the examination, and the Veteran's 
post-service employment included 13 years working as a 
forklift operator and in a noisy environment at a Coca Cola 
warehouse.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for any hearing 
loss.  The Veteran reported that his hearing loss has been 
gradual and was first noticed around 1988.  The Veteran's 
post-service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hearing loss until April 
2005.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the Veteran indicates that he first began to 
notice hearing loss more than 30 years after separation from 
service and the medical evidence does not show the presence 
of any hearing loss until more than 47 years after service.  
This is significant evidence against the claim.  After 
service the Veteran reported that he worked as a forklift 
operator and that he was exposed to noisy conditions while 
working at a Coca Cola warehouse.  The results of a VA 
audiological examination, dated in December 2008, reveal that 
the Veteran currently has a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  After examination, the 
examiner rendered the opinion that the Veteran's current 
bilateral hearing loss disability was less likely than not 
related to any in service loud noise exposure.  The examiner 
provided the rationale that the Veteran's hearing was normal 
upon examination at separation from service, the Veteran did 
not complain of or seek treatment for any hearing loss until 
many years after separation from service, and the Veteran's 
post-service occupation exposed him to loud noise.  As there 
is no evidence associating the Veteran's current bilateral 
hearing loss with the Veteran's active service, the Board 
finds that entitlement to service connection for bilateral 
hearing loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2005 and March 2006 that 
fully addressed all notice elements, including those set 
forth in Dingess, and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. D.D. at PeaceHealth Medical Group, 
dated in April 2005.  The appellant was afforded a VA medical 
examination in December 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


